IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

EARL GERMANY AND                    NOT FINAL UNTIL TIME EXPIRES TO
DEBORAH GERMANY,                    FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D14-54
v.

WILLIAM DEWAYNE DARBY
AND FEDERATED MUTUAL
INSURANCE COMPANY, A
FOREIGN CORPORATION
DOING BUSINESS IN
FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 16, 2015.

An appeal from the Circuit Court for Gadsden County.
James O. Shelfer, Judge.

Louis K. Rosenbloum, Pensacola, and Jon D. Caminez of Caminez, Walker &
Brown, Monticello, for Appellant.

John D. Russell, Robin P. Keener, Catherine M. Verona of Stoler Russell Keener
Verona, Tampa, for Appellee.




OSTERHAUS, J.

      After Earl Germany was involved in a work-related automobile accident with
an uninsured motorist in a company vehicle, he and his wife Deborah Germany

challenged the coverage limits of his employer’s uninsured and underinsured

motorist insurance (“UM”) coverage. They argued that Florida law, § 627.727(1),

Florida Statutes, didn’t allow the policy to have different limits of UM coverage

among insureds—a UM coverage limit of up to $500,000 for executives and their

families, but only up to $30,000 for all other insureds, including employees like Mr.

Germany. The trial court construed the statute to allow for different coverage limits

among insureds and the Germany’s appealed. We now affirm.

                                            I.

      The facts in this case are straightforward and undisputed. Mr. Germany

suffered injuries in a job-related car accident with an uninsured motorist in 2011. At

the time of the accident, Mr. Germany was driving an automobile owned and insured

by his employer Hinson Oil Company, Inc. during the course of his employment.

Hinson Oil’s auto insurance policy had an attached endorsement providing

uninsured and underinsured motorist coverage of up to $500,000 for Hinson Oil’s

executives, owners, and their family members, and up to $30,000 for all other

insureds, including Mr. Germany. Hinson Oil expressly elected these coverage limits

on the Florida Office of Insurance Regulation’s approved form, which were lower

than the limits of its bodily injury liability insurance.




                                            2
                                          II.

      We review questions of statutory construction de novo. Raymond James Fin.

Servs., Inc. v. Phillips, 126 So. 3d 186, 190 (Fla. 2013) (citing Maggio v. Fla. Dep’t

of Labor & Emp’t Sec., 899 So. 2d 1074, 1076 (Fla. 2005)). “In answering a statutory

interpretation question, this Court must begin with the actual language used in the

statute because legislative intent is determined first and foremost from the statute’s

text.” Id. at 190 (internal quotations and citations omitted).

      Turning to the text of § 627.727(1), the statute says that no motor vehicle

liability insurance policy providing for bodily injury liability coverage may be issued

without uninsured motor vehicle coverage unless an insured “makes a written

rejection of the coverage on behalf of all insureds” or selects “lower limits . . . on a

form approved by the office.” Id. Where the form is signed by a named insured, the

statute “conclusively presume[s] that there was an informed, knowing . . . election

of lower limits on behalf of all insureds.” Id. By its terms, the statute expressly

permits the election of “lower limits” by a named insured on behalf of all insureds.

It does not specify that there must be a single “limit” applicable to all insureds.

Because in this case, the employer selected lower coverage limits for all insureds

and did so in writing using the required form, it satisfied the statute’s requirements.

      The Germanys advocate a different construction of § 627.727(1) based

on Varro v. Federated Mut. Ins. Co., 854 So. 2d 726 (Fla. 2d DCA 2003). In Varro,

                                           3
the Second District concluded that § 627.727(1) “does not allow rejection of UM

coverage on behalf of only some insureds.” Varro, 854 So. 2d at 729 (emphasis

added). A couple things distinguish Varro from this case. First, UM coverage wasn’t

rejected for any employees in this case. Instead, Hinson Oil provided a level of UM

coverage to everyone, including the appellant: up to $500,000 for owners,

executives, and their families, which is less than the $1 million bodily injury liability

insurance limit; and up to $30,000 for all other insureds. In other words, it elected

“lower limits on behalf of all insureds” as the statute expressly allows. § 627.727(1),

Fla. Stat. Second, in Varro, 854 So. 2d at 728, the named insured did not make a

written rejection of UM coverage on the applicable form as called for by the statute:

“The rejection or selection of lower limits shall be made on a form approved by the

office.” § 627.727(1), Fla. Stat. The problem in Varro of a named insured failing to

execute the appropriate form doesn’t apply here.

      Finally, Hinson Oil’s election of lower limits for some insureds doesn’t

violate the purpose of the UM statute “‘to provide for the broad protection of the

citizens of this State against uninsured motorists.’” Travelers Commercial Ins. Co.

v. Harrington, -- So. 3d --, No. SC12-1257, 2014 WL 5365846, at *3 (Fla. Oct. 23,

2014), reh’g denied (Jan. 7, 2015) (quoting Salas v. Liberty Mut. Fire Ins. Co., 272

So. 2d 1, 5 (Fla. 1972)). “‘[T]here is [no] blanket prohibition against an insurance

policy containing general conditions affecting coverage or exclusions on coverage

                                           4
as long as the limitation is consistent with the purposes of the UM statute.” Flores v.

Allstate Ins. Co., 819 So. 2d 740, 745 (footnote omitted) (citing Carguillo v. State

Farm Mut. Auto. Ins. Co., 529 So. 2d 276 (Fla. 1988)). Whereas the statute here

would have permitted Hinson Oil to wholesale reject UM coverage for all of its

insureds, Hinson Oil chose instead to provide UM coverage with meaningful, albeit

different, coverage limits for all insureds. Its decision to broadly provide coverage

comports with the State’s coverage goals; and, in fact, does so much more than if it

had chosen (lawfully under the statute) to provide no UM coverage at all. Thus,

nothing on the face of § 627.727, or as a policy matter, forbids Hinson Oil’s UM

coverage elections. Cf. Travelers Commercial Ins., -- So. 3d --, No. SC12-1257,

2014 WL 5365846, at *7 (noting that both insured and insurer are entitled to what

they bargained and paid for).

                                         III.

      For these reasons, the trial court’s order granting summary judgment is

AFFIRMED.

THOMAS and ROWE, JJ., CONCUR.




                                          5